Giveít, J.
i tax «tie- ' deed: de-' scnption I. We first inquire as to the objections urged against the plaintiff’s tax title. Among other objections urged by intervenor Kessey is that the deed is void for uncertainty of ^ description as to the land sold. The deed is for the “undivided twenty acres, the southeast quarter of the southwest quarter of section ten,” etc., and the ‘ ‘ undivided twenty acres, the southwest quarter of the southwest quarter of section ten,” etc., from which we understand it was intended to convey an undivided twenty acres of said southeast quarter of the southwest quarter. In Poindexter v. Doolittle, 54 Iowa, 52, the deed recites that the northeast quarter of the southeast quarter of section five, township ninety-nine, range fourteen, was exposed to public sale for taxes for the year 1872; and, N. B. Doolittle having offered to pay the taxes for fourteen acres of the land, the same was struck off to him. This deed was held void for uncertainty in description. In Griffith v. Utley, 76 Iowa, 292, the description was: “The undivided thirty-nine and one-half acres of the northeast quarter,” etc. It was held that “this description is not sufficient to identify the land intended to be sold and conveyed for taxes,” and that the tax deed and other proceedings were void for uncertainty. See Roberts v. Deeds, 57 *59Iowa, 320. Following these cases, we hold that the tax deed to plaintiff is void for uncertainty in the description of the lands intended to be conveyed. We need not notice the other objections urged against this deed.
‘ organization' judjoiar II. We next inquire as to the tax deed to William Frame under which intervenor Kessey claims title. The sale upon which this deed is based was made on November 14, 1860, by the treasurer of Sioux county, for the delinquent taxes for the years 1858 and 1859. Appellants question the validity of this deed, upon the grounds, among others, that the taxes of 1858 and 1859 were not due to Sioux county, but to Woodbury county. In Hilliard v. Griffin, 72 Iowa, 331, it was held that taxes assessed and levied against land in O’Brien county while that county was attached to Woodbury county, for revenue and other purposes, belonged to Woodbury county, and that O’Brien county had no authority to sell and convey the same for such taxes. Question is made whether courts may take judicial notice of the organization of counties within the state, and the time of their organization. There is no testimony whatever in this case as to the organization of Sioux county ; nor is it claimed that the testimony on that subject in the case of Pitts v. Lewis, ante, p. 51, is to be consideredjdn this case. We held in that case that courts will take judicial notice of the organization of counties, and that Sioux county was organized in February, 1860. It follows from that conclusion, and the rule laid down in Hilliard v. Griffin, supra, that the taxes for 1858 and 1859, for which the land was sold to William Frame, belonged to Wood-bury county, and not to Sioux county; and, consequently, the sale was void, and intervenor Kessey has no title under the deed issued thereon.
III. The decree of the district court being against the defendant Bell, and he not having joined in the appeal, it is unnecessary that we consider the question *60raised as to tbe validity of the tax deed, under which he claims title.
Our conclusions are that the petitions of plaintiff and of the intervenor Kessey should be dismissed ; that judgment be entered against them for costs; and that the title be quieted in the defendant, L. B. Nelson, as against all the parties to the action. Reversed.